Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (U. S. Patent Application: 2013/0130059, here after Yoshida), further in view of Katsuya Kosaki (U. S. Patent: 5272111, here after Kosaki).
Claim 5 is rejected. Yoshida teaches a plating film for wire bonding connection using Au wire by plating using a silver (16, catalyst) on a copper or copper alloy film,(50) comprising: the copper or copper alloy film(50); a silver film (as the silver catalyst) formed on the copper or copper alloy film; a palladium film(12) formed on the silver layer; and a gold film(14) formed on the palladium film[fig. 5, 0059, 0053], and thickness of silver film is less than 10 um (including claimed range) [0054 last 4 lines], the film thickness of the gold plating film is less than 0.1 um[0048], and the particle size of the palladium film is 0.09 um or more. Yoshida does not teach a particle size of the palladium film is 0.09 um or more. Kosaki teaches palladium plating layer underneath gold plating layer have grain size of 0.3 um [column 4 lines 24-26]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plating film of Yoshida where the grain size of palladium layer is 0.3 um, because it is suitable grain size for palladium plating layer under gold plating layer. (The new limitation of the claim is related to method and does not read in product method).
Claim 7 is rejected, as the references teach the limitation of product of claim 5 therefore the product should have same property.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi Yoshida et al (U. S. Patent Application: 2013/0130059, here after Yoshida), further in view of Akihiko Murasumi et al (U. S. Patent Application: 2009/0133603, here after Murasumi), and Katsuya Kosaki (U. S. Patent: 5272111, here after Kosaki). Suzuki et al (Japanese Patent: 2011-71471) is used as an evidence of inherency.
Claim 1 is rejected. Yoshida teaches a gold plating method for wire bonding connection using Au (14) wire by plating using a silver (16) on a copper or copper alloy film (50), comprising: 
a silver forming step for forming a silver film as the silver for forming a palladium film; 
a palladium film (12) forming step for forming the palladium film on the silver; and 
a gold plating film (14) forming step for forming a gold plating film on the palladium film, 
the film thickness of the silver film (16) is less than 10um (including claimed range) [0054 last 4 lines], 
a film thickness of the gold plating film is 0.1 um or less [0047]. Although Yoshida does not teach the silver is catalyst for palladium deposition (plating), however silver is a well-known catalyst for plating palladium layers as Murasumi also teaches [0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plating film of Yoshida where the silver acts as catalyst layer, because silver is catalyst for plating palladium. Yoshida teaches gold plating above Pd plating, with film thickness of 0.015-0.5 um [0035], but does not teach a particle size of the palladium film is 0.09 um or more. Kosaki teaches palladium plating layer underneath gold plating layer have grain size of 0.3 um [column 4 lines 24-26]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Yoshida where the grain size of palladium layer is 0.3 um, because it is suitable grain size for palladium plating layer under gold plating layer. The particle size of the palladium layer affected by particle size of the silver layer, and it is known in the art that with increasing thickness of the silver layer, the grain size (particle size) increases [see Suzuki et al, Ag plating film last 5 lines]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Yoshida, Murasumi, and Kosari where wherein a particle size of the palladium film is adjusted by a film thickness of the silver film, because particle size of palladium determines by particle size of silver film, and particle size of silver film depends on thickness of the sliver film.
Claim 4 is rejected as Yoshida teaches a film thickness of the palladium film is 0.05 um to 0.5 um [0035]. 
Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ejiri et al (U. S. Patent Application: 2012/0234584, here after Ejiri-2), further in view of Y. Ejiri et al (Japanese Patent: 2013-89630, here after Ejiri), Katsuya Kosaki (U. S. Patent: 5272111, here after Kosaki). 
Claim 5 is rejected. Ejiri-2 teaches a plating film for wire bonding connection using gold (Au) wire by plating [(0022, 0171], and using gold plating on nickel and copper. Ejiri-2 does not teach a silver catalyst film of copper. Ejiri teaches a plating film
for wire bonding connection by plating using a silver on a copper or copper alloy film, comprising: the copper or copper alloy film;
a silver film as the formed on the copper or copper alloy film; a palladium film formed on the silver(catalyst); and a gold film formed on the palladium film, wherein a film thickness of the silver film is 0.4 um [abstract, 0015 lines 1-4, 0018]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plating film of Ejiri-2 teach where the gold plating is based on what Ejiri teaches, because it is an alternative structure for gold plating a terminal in wire bonding. Ejiri teaches gold plating above Pd plating, with film thickness of 0.03 um [0018], but does not teach a particle size of the palladium film is 0.09 um or more. Kosaki teaches palladium plating layer underneath gold plating layer have grain size of 0.3 um [column 4 lines 24-26]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Ejiri-2, and Ejiri where the grain size of palladium layer is 0.3 um, because it is suitable grain size for palladium plating layer under gold plating layer. (The new limitation of the claim is related to method and does not read in product method).
Claim 7 is rejected as Ejiri-2 teaches a wire pull average strength after heat treatment is 10.0 g or more [0170, A], and also Ejiri teaches a wire pull average strength after heat treatment is 10.0 g or more [0091].
Claims 1, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ejiri et al (U. S. Patent Application: 2012/0234584, here after Ejiri-2), further in view of Y. Ejiri et al (Japanese Patent: 2013-89630, here after Ejiri), Akihiko Murasumi et al (U. S. Patent Application: 2009/0133603, here after Murasumi), Katsuya Kosaki (U. S. Patent: 5272111, here after Kosaki). Suzuki et al (Japanese Patent: 2011-71471) is used as an evidence of inherency.
Claim 1 is rejected. Ejiri-2 teaches a gold plating method for wire bonding connection using gold (Au) wire by plating [0022, 0171], and using gold plating on nickel and copper. Ejiri-2 does not teach a silver catalyst formation step. Ejiri teaches a gold plating method for wire bonding connection by plating using a silver on a copper or copper alloy film, comprising: a silver forming step for forming a silver film;
a palladium film forming step for forming the palladium film on the silver film; a gold plating film forming step for forming a gold plating film on the palladium film [abstract, 0015 lines 1-4], wherein a film thickness of the silver film is 0.4 um [0018].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Ejiri-2 teach where the gold plating is based on what Ejiri teaches, because it is an alternative way for gold plating a terminal in wire bonding. Although Ejiri does not teach the silver is catalyst for palladium deposition (plating), silver is a well-known catalyst for plating palladium layers as Murasumi also teaches [0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of plating of Ejiri-2 and Ejiri where the silver acts as catalyst layer, because silver is catalyst for plating palladium. Ejiri teaches gold plating above Pd plating, with film thickness of 0.03 um [0018], but does not teach a particle size of the palladium film is 0.09 um or more. Kosaki teaches palladium plating layer underneath gold plating layer have grain size of 0.3 um [column 4 lines 24-26]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Ejiri-2 and Ejiri where the grain size of palladium layer is 0.3 um, because it is suitable grain size for palladium plating layer under gold plating layer. Ejiri teaches a wire bonding test to pull the wire and measure the strength of the wire from the terminal end [0091], but does not teach the wire is a gold wire. The particle size of the palladium layer affected by particle size of the silver layer, and it is known in the art that with increasing thickness of the silver layer, the grain size (particle size) increases [see Suzuki et al, Ag plating film last 5 lines]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a plating film of Ejiri-2, Ejiri, Murasumi, and Kosari where wherein a particle size of the palladium film is adjusted by a film thickness of the silver film, because particle size of palladium determines by particle size of silver film, and particle size of silver film depends on thickness of the sliver film.
Claim 4 is rejected. Ejiri teaches a film thickness of the palladium film is 0.385 um [0018].
Response to Arguments
Applicant's arguments filed 05/20/22 have been fully considered but they are not persuasive. The applicant argues the previous references do not teach particle size of palladium depends on silver layer thickness, however it obviously gets affected of it (see claim 1 rejection above). For claim 5, the palladium particle size is 0.3 um therefore the method doe sot read in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712